Exhibit 10.14

 

[g133241kwi001.jpg]

 

Stock Option Award Agreement

Granted Under OpGen, Inc. 2015 Equity Incentive Plan

 

1.                                      Grant of Option.  This certificate
evidences [an incentive stock option] [a nonstatutory] stock option (this “Stock
Option”) granted by OpGen, Inc., a Delaware corporation (the “Company”), on
           ,      (the “Grant Date”), to               (the “Participant”),
pursuant to the Company’s 2015 Equity Incentive Plan (as from time to time in
effect, the “Plan”).  Under this Stock Option, the Participant may purchase, in
whole or in part, on the terms herein provided, a total of            shares of
common stock of the Company (the “Shares”) at $0.01 per Share, which is equal to
the fair market value of the Shares on the Grant Date.  The latest date on which
this Stock Option, or any part thereof, may be exercised is            ,     
(the “Final Exercise Date”).  The Stock Option evidenced by this certificate is
intended to be, and is hereby designated, as [an incentive stock option as
defined in section 422 of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”)] [a nonstatutory option, that is, an option that does
not qualify as an incentive stock option as defined in section 422 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)]. 
Defined terms used in this Award Agreement without definition have the meanings
set forth in the Plan.

 

This Stock Option is exercisable in the following installments prior to the
Final Exercise Date:         of the Stock Option to acquire         of the
underlying Shares shall ratably vest and become exercisable on                
(the “Vesting Commencement Date”), and the remainder of the Stock Option shall
ratably vest                   .

 

2.                                      Exercise of Stock Option.  Each election
to exercise this Stock Option shall be in writing, signed by the Participant or
the Participant’s executor, administrator, or legally appointed representative
(in the event of the Participant’s incapacity) or the person or persons to whom
this Stock Option is transferred by will or the applicable laws of descent and
distribution (collectively, the “Option Holder”), and received by the Company at
its principal office, accompanied by this certificate and payment in full as
provided in the Plan.  Subject to the further terms and conditions provided in
the Plan, the purchase price may be paid as follows:  (a) cash or check,
(b) Shares (including, in the case of payment of the exercise price of an Award,
Shares issuable pursuant to the exercise of the Award) or Shares held for such
period of time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Option Holder has placed a market sell order with a
broker acceptable to the Company with respect to Shares then issuable upon
exercise or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided that payment of such
proceeds is then made to the Company upon settlement of such sale.  In the event
that this Stock Option is exercised by an Option Holder other than the
Participant, the Company will be under no obligation to deliver Shares hereunder
unless and until it is satisfied as to the authority of the Option Holder to
exercise this Stock Option.

 

3.                                      Notice of Disposition.  The person
exercising this Stock Option shall notify the Company when making any
disposition of the Shares acquired upon exercise of this Stock Option, whether
by sale, gift or otherwise.

 

--------------------------------------------------------------------------------


 

4.                                      Restrictions on Transfer of Shares. If
at the time this Stock Option is exercised, the Company and any of its
stockholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).

 

5.                                      Withholding; Agreement to Provide
Security.  If at the time this Stock Option is exercised the Company determines
that under applicable law and regulations it could be liable for the withholding
of any federal or state tax upon exercise or with respect to a disposition of
any Shares acquired upon exercise of this Stock Option, this Stock Option may
not be exercised unless the person exercising this Stock Option remits to the
Company any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes) and gives such security as the Company deems adequate to
meet its potential liability for the withholding of tax upon a disposition of
the Shares and agrees to augment such security from time to time in any amount
reasonably determined by the Company to be necessary to preserve the adequacy of
such security.

 

6.                                      Nontransferability of Stock Option. 
This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution and is exercisable during the
Participant’s lifetime only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf).

 

7.                                      Provisions of the Plan.  This Stock
Option is subject to the provisions of the Plan, which are incorporated herein
by reference.  A copy of the Plan as in effect on the date of the grant of this
Stock Option has been furnished to the Participant.  By exercising all or any
part of this Stock Option, the Participant agrees to be bound by the terms of
the Plan and this certificate.  All initially capitalized terms used herein will
have the meaning specified in the Plan, unless another meaning is specified
herein.

 

[The remainder of this page is intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

 

 

OpGen, Inc.

 

 

Dated:

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

Acknowledged and agreed:

 

Participant

 

 

Dated:

 

 

 

 

Name:

 

[Stock Option Award Agreement Signature Page]

 

--------------------------------------------------------------------------------